DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of Application No. 16/781,243, which is now U.S. Patent No. 10,988,214.

Drawings
The drawings were received on April 26, 2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10, 13 and 19 of U.S. Patent No. 10,988,214.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 13-16 are generic to all that is recited in claims 1-3, 8-10, 13 and 19 of US 10,988,214.  In other words, claims 1-3, 8-10, 13 and 19 of US 10,988,214 fully encompass the subject matter of claims 1-4 and 13-16 and therefore anticipate claims 1-4 and 13-16.  Since claims 1-4 and 13-16 are anticipated by claims 1-3, 8-10, 13 and 19 of US 10,988,214, claims 1-4 and 13-16 are not patentably distinct from claims 1-3, 8-10, 13 and 19 of US 10,988,214, regardless of any additional subject matter present in claims 1-3, 8-10, 13 and 19 of US 10,988,214.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over De Baan (US 6,994,506) in view of Hilliard, Jr. et al. (US 5,513,680).
De Baan discloses a transfer assembly for a hydrocarbon product on a marine vessel, as shown in Figures 1-2, which is comprised of flexible hose, defined as Part #20, that is disposed on a hose reel, defined as Part #18, for deploying and retracting said flexible hose for the transfer of a hydrocarbon product and hydrocarbon vapors that are generated during said transfer from a first marine vessel, defined as Part #2, to a second marine vessel, defined as Part #8, which is in the form of a shuttle tanker.    Said second marine vessel is fitted with a hose manifold or chute, defined as Part #26, for connecting with said flexible hose from said first marine vessel, as shown in     Figure 1.
De Baan also discloses a method for transferring a hydrocarbon product on a marine vessel, as shown in Figures 1-2, which includes the step of transferring through a flexible hose, defined as Part #20, from a first marine vessel, defined as Part #2, to a second marine vessel, defined as Part #8, a hydrocarbon product and hydrocarbon vapors generated during said transfer, where said second marine vessel is a shuttle tanker.
De Baan, as set forth above, discloses all of the features claimed except for the use of a vapor destruction device that is mounted on a marine vessel for destroying hydrocarbon vapors.
Hilliard, Jr. et al. discloses an apparatus and method for venting a storage vessel, as shown in Figures 1-6, said apparatus being comprised of a storage vessel, defined as Part #10, for holding or storing a hydrocarbon product, defined as Part #14, and hydrocarbon vapors, defined as Part #12, generated during the transfer of said hydrocarbon product to said storage vessel, as shown in Figure 1, a vapor recovery line, defined as Part #28, for venting said hydrocarbon vapors from said storage vessel, a vapor flow control valve, defined as Part #33, a vapor blower, defined as Part #34, a vapor-liquid separator, defined as Part #36, a detonation arrester, defined as Part #17, and a vapor control device, defined as Part #38, in the form of a flare, defined as Part #438, or a combustor in which said hydrocarbon vapors are combusted prior to emission to the atmosphere.  A supply of natural gas or propane may also be provided to increase the BTU level of said hydrocarbon vapors for adequate combustion, as described in lines 48-53 of column 6.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a vapor destruction device in combination with a transfer process for a hydrocarbon product and hydrocarbon vapors, as taught by Hilliard, Jr. et al., in combination with the transfer assembly and transfer method for a hydrocarbon product as disclosed by De Baan for the purpose of providing a marine vessel with both a means and method for destroying hydrocarbon vapors that are generated during the transfer of a hydrocarbon product from one marine vessel to another marine vessel.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over De Baan in view of Hilliard, Jr. et al., and further in view of Boatman et al. (US 8,186,170).
De Baan in combination with Hilliard, Jr. et al. shows all of the features claimed except for the use of a third marine vessel in combination with first and second marine vessels.
	Boatman et al. discloses a floating liquid natural gas (LNG) regasification facility, as shown in Figures 1-7D, which is comprised of a first marine vessel, defined as Part #12, in the form of a regasification vessel, a second marine vessel, defined as Part #14, in the form of an LNG storage vessel, and a third marine vessel, defined as Part #22, in the form of an LNG carrier vessel.  Liquid natural gas is loaded from said LNG storage vessel to said regasification vessel, processed by said regasification vessel, and then transferred to said LNG carrier vessel for shipment.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a third marine vessel in combination with first and second marine vessels for transferring a hydrocarbon product, as taught by Boatman et al., in combination with the method for transferring a hydrocarbon product as disclosed by De Bann and the teachings of Hilliard, Jr. et al. for the purpose of providing a method for destroying hydrocarbon vapors that are generated during the transfer of a hydrocarbon product from a marine vessel to one or more other marine vessels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 14, 2022




/LARS A OLSON/
Primary Examiner, Art Unit 3617